Title: Abigail Adams Smith to William Smith, 22 June 1788
From: Smith, Abigail Adams
To: Smith, William


        
          New York June 22d1788
          Dear Sir—
        
        we were made very happy this morning by the receipt of your Letter, informing us of the arrival of my Parents— be pleased to accept our sincere thanks for this early Proof of your attention— I am anxious to hear particularly respecting their Healths— I hope the Lameness of my Mammas Hand which you mention, is not to be of long continueance—
        I hope you will excuse the Liberty I have taken of directing Packages to your Care—and will permit me to Continue the same freedom—as it is the most certain method of Conveyance—
        
        permit me to request you, to present my Compliments to your amiable Lady—altho I was not particularly acquainted with her— I am happy to Congratulate you tho at a late Period—upon your Connection and to wish you every possible felicity— Should you visit this Place, Colln Smith and myself shall esteem ourselves very happy to welcome you to our habbitation upon Long Island,—
        be so good as to present my Compliments to DrWelsh and MrsWelsh—MrsOtis and family / and beleive me Sir with respect and / Esteem your Humbleservt
        A Smith
      